Citation Nr: 1124327	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $1,114.67.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served in the United States Marine Corps with active service from April 1988 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied waiver of recovery of an overpayment of compensation benefits in the calculated amount of $1,114.67.  Original jurisdiction of the Veteran's claim resides with the VARO in Detroit, Michigan.  

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing before the Board.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has been incarcerated since August 12, 2008.  The Veteran submitted a VA Form 9 in June 2010 in which he failed to specify whether or not he desired to present oral testimony in support of his claim at a hearing.  Rather, in a hand-written statement, he indicated that he "may" want a hearing before the Board, but he was "not sure of his options" because of his incarceration.  See the Veteran's June 2010 VA Form 9.  It appears that the Veteran also sent this VA form 9 and a copy of the May 2010 statement of the case (SOC) to his United States Senator by facsimile; however, the Board observes that the VA form 9 sent to the Senator indicated that he did, indeed, desire to present testimony at a hearing at the local RO.  See the VA Form 9 sent to Senator Levin in June 2010.  

The RO sent the Veteran a letter that same month acknowledging his hearing request for a teleconference hearing; however, the Veteran failed to appear for the scheduled hearing in July 2010.  Later that month, the Veteran submitted a statement claiming that he could not attend the July 2010 hearing because of his confinement, and noted that he was "not aware of the latitude that [could] be exercised to acquiesce" with his request for a hearing, but the Veteran suggested that such a hearing may be conducted via telephone from the institution where he was being housed.  See a July 2010 statement from the Veteran.  

Upon review of the Veteran's VA claims file in February 2011, an employee at the Milwaukee RO noted the Veteran's prior requests for a hearing and advised an employee at the Detroit RO that such a hearing should be scheduled at the Detroit RO.  Indeed, in a March 2011 letter, the Veteran was notified that he was to appear at a videoconference hearing at the Detroit RO in May 2011; however, the Veteran failed to appear for this hearing.  In the May 2011 Informal Hearing Presentation (IHP), the Veteran's representative noted that the Veteran's attendance at the previous hearings was "impossible due to his incarceration."  See the May 2011 IHP from the Veteran's representative.  

In sum, it is clear that the Veteran, although willing to participate in a VA hearing, has been unable to do so because of his incarceration.  However, it is unclear whether the RO in Detroit, Michigan has attempted to contact the penal institution where the Veteran is currently housed regarding scheduling such a hearing.  Indeed, the Veteran's VA claims file is devoid of any instance of such contact.  Moreover, there is no indication in the Veteran's VA claims file specifically addressing why the Veteran's incarceration has rendered him unable to participate in such a hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2010).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to the AMC for the following actions:

1.  The RO/AMC should take appropriate steps to schedule the Veteran for a personal hearing with a member of the Board in accordance with his request.  This must include contacting the penal institution in which the Veteran is currently housed in an effort to explore all possible options concerning this hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

2.  All communications concerning the scheduling of this hearing among the Detroit RO, the penal institution in which the Veteran is currently housed and any other party involved must be commemorated in the Veteran's VA claims file.  

3.  If such a hearing cannot be completed because of the Veteran's incarceration, the specific reason(s) for such must be provided by the Detroit RO, the penal institution in which the Veteran is currently housed and/or any other party involved.  

4.  After the hearing is conducted, or if the Veteran withdraws the hearing request, fails to report for the scheduled hearing or the hearing cannot be arranged, the Veteran's VA claims file should be returned to the Board in accordance with appellate procedures.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

